WOODLEY, Judge
(dissenting).
This Court is without authority to issue the writ of mandamus sought in this proceeding. Art: V, Section 5, of the Constitution of Texas authorizes the issuance of the writ of mandamus only when necessary to enforce the jurisdiction of the Court of Criminal Appeals.
The majority say that Judge Evetts has “refused to approve the entire record of appellant’s case.”
In his sworn reply the respondent Judge makes it clear that he stands ready to and does approve the record in petitioner’s case subject to his order of September 20, 1966, which reads:
“On this date came the State of Texas by its District Attorney and the Defendant in person, by counsel, and announced ready for hearing on the State’s Objection to the record filed in said cause.
“After hearing testimony and argument of both parties, the Court is of the opinion the objection of the State of Texas to the record herein should be in all things sustained and it is so ordered, adjudged and decreed.
“To which action the Defendant, in open Court, excepts and objects and gives Notice of Appeal to the Court of Criminal Appeals sitting in Austin, Texas.”
The majority opinion notes that Judge .Evetts has “in no wise attempted to set aside the order” of Judge Messer extending the time to file the record.
The Respondent, Judge Evetts, in his sworn reply states that his order of September 20 in effect sets aside Judge Mess-er’s extension order.
If there is any doubt as to whether Judge Evetts has exercised all of the authority he had in regard to setting aside the extension order, or in granting the state’s objection, there would seem to be no doubt that Judge Evetts has authority to amend or enter an order clearly setting forth his ruling on the questions relating to the extension order and the state’s objection to the approval of the record.
The motion for extension of time “to file record on appeal” which was granted by Judge Messer, and Judge Evetts’ order thereon, do not in fact relate to the time for filing of the record on appeal but to the time for filing with the clerk for in-*789elusion in such record a transcription of notes of the court reporter applicable only to a proceeding which occurred within 90 days after notice of appeal, the filing of which is regulated by the provisions of Art. 40.09, Section 3, of the 1965 Code of Criminal Procedure.
Art. 40.09 C.C.P. requires that copies of all written motions and pleas, and orders of the court, be included in the appellate record. The trial judge is under no duty to and should not be directed by this Court to unqualifiedly approve a record on appeal which does not include and is contrary to his finding that a transcription contained therein was not timely filed.
I respectfully dissent.